         Case 1:18-cr-00220-DCN Document 94 Filed 01/27/21 Page 1 of 8




                          UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO

  UNITED STATES OF AMERICA,
                                                  Case No. 1:18-cr-00220-DCN-2
         Plaintiff,
                                                  MEMORANDUM DECISION AND
  v                                               ORDER

  ANGELA MARIE SHELDON,

         Defendant.


                                   I. INTRODUCTION

       Pending before the Court is Defendant Angela Marie Sheldon’s Motion for

Compassionate Release pursuant to 18 U.S.C. § 3582(c)(1)(A). Dkt. 86. The Government

has filed an opposition to Sheldon’s Motion. Dkt. 88. Sheldon filed a reply and the matter

is ripe for the Court’s consideration. Dkt. 90.

       Having reviewed the record and briefs, the Court finds that the facts and legal

arguments are adequately presented. Accordingly, in the interest of avoiding further delay,

and because the Court finds that the decisional process would not be significantly aided by

oral argument, the Court will decide the Motion without oral argument. Dist. Idaho Loc.

Civ. R. 7.1(d)(1)(B). Upon review, and for the reasons set forth below, the Court DENIES

the Motion.

                                   II. BACKGROUND

       On May 29, 2019, after pleading guilty to aiding and abetting in the distribution of


MEMORANDUM DECISION AND ORDER - 1
          Case 1:18-cr-00220-DCN Document 94 Filed 01/27/21 Page 2 of 8




methamphetamine, the Court sentenced Angela Marie Sheldon to 37 months of

incarceration with four years of supervised release to follow. Dkt. 72. Sheldon self-reported

and began serving her sentence on July 3, 2019. Currently, Sheldon is incarcerated at FCI

Phoenix in Arizona, and is expected to be released on January 17, 2021.1

        Sheldon filed a Motion for Compassionate Release with this Court on July 13, 2020.

Dkt. 86. She cited to the COVID-19 pandemic generally as the reason justifying release.

The Government has opposed Sheldon’s Motion, and Sheldon has filed a reply. Dkts. 88,

90.

                                     III. LEGAL STANDARD

        Sheldon seeks compassionate release under the First Step Act’s (“FSA”) newly

amended 18 U.S.C. § 3582(c)(1)(A), which allows a court to modify a sentence under

certain circumstances.2 In order to grant compassionate release, a district court must, as a

threshold matter, determine whether a defendant has exhausted his or her administrative

remedies. Id. Next, a district court may grant compassionate release only if “extraordinary

and compelling reasons warrant such a reduction,” and the reduction is “consistent with




1
 At this time, Sheldon should no longer be incarcerated, but nevertheless, the Court issues this decision to
make the record clear.
2
 “Prior to the passage of the FSA, only the Director of the Bureau of Prisons . . . could file a motion for
compassionate release, and that very rarely happened.” United States v. Shields, 2019 WL 2359231, at *1
(N.D. Cal. June 4, 2019) (quoting United States v. Gutierrez, 2019 WL 1472320, at *1 (D.N.M. Apr. 3,
2019). The FSA amended 18 U.S.C. § 3582(c)(1)(A) to permit modification of a term of imprisonment
upon motion of the Director of the BOP or upon motion of the defendant after the defendant has exhausted
his/her administrative rights. FSA, Pub. L. No. 115-391, 132 Stat. 5194 (Dec. 21, 2018).



MEMORANDUM DECISION AND ORDER - 2
          Case 1:18-cr-00220-DCN Document 94 Filed 01/27/21 Page 3 of 8




applicable policy statements” issued by the U.S. Sentencing Commission.3 Id. If the latter

criteria are met, the district court must then consider the sentencing factors set forth in 18

U.S.C. § 3553(a) to the extent they are applicable. Id.; United States v. Rodriguez, 424 F.

Supp. 3d 674, 680 (N.D. Cal. 2019).

                                          IV. DISCUSSION

        A. Exhaustion of Administrative Remedies

        The FSA allows a motion for modification to be made by either the Director of the

BOP, or by a defendant “after the defendant has fully exhausted all administrative rights to

appeal a failure of the [BOP] to bring a motion on the defendant’s behalf or the lapse of 30

days from the receipt of such a request by the warden of the defendant’s facility, whichever

is earlier[.]” 18 U.S.C. § 3582(c)(1)(A). In addition, “[e]xhaustion occurs when the BOP

denies a defendant’s [motion for compassionate release].” United States v. Mondaca, No.

89-cr-0655 DMS, 2020 WL 1029024, at *2 (S.D. Cal. March 3, 2020).

        Sheldon has not provided sufficient proof to establish that she has exhausted her

administrative remedies as she has not attached any documentation that she appealed the

denial of the warden’s decision. As such, Sheldon has failed to establish that she has

exhausted her administrative remedies under 18 U.S.C. § 3582(c)(1)(A).




3
  Congress did not define what constitutes “extraordinary and compelling” reasons; instead, it deferred
consideration of the matter to the Sentencing Commission. Rodriguez, 424 F. Supp. 3d at 681 (citing 18
U.S.C. § 994(t) (“The Commission, in promulgating general policy statements regarding the sentencing
modification provisions in section 3582(c)(1)(A) of Title 18, shall describe what should be considered
extraordinary and compelling reasons for sentence reduction, including the criteria to be applied and a list
of specific examples.”).


MEMORANDUM DECISION AND ORDER - 3
         Case 1:18-cr-00220-DCN Document 94 Filed 01/27/21 Page 4 of 8




       B. Extraordinary and Compelling Reasons

       Even if Sheldon had exhausted her administrative remedies, she would not be

entitled to relief because she has not presented “extraordinary and compelling reasons”

warranting a permanent reduction in her sentence and that “such a reduction is consistent

with applicable policy statements issued by the Sentencing Commission.” 18 U.S.C. §

3582(c)(1)(A)(i). Sheldon bears the burden of establishing that compelling and

extraordinary reasons exist to justify compassionate release. United States v. Holden, 452

F. Supp. 3d 964, 969 (D. Or. 2020).

       Before passage of the FSA, the Sentencing Commission limited “extraordinary and

compelling reasons” to four scenarios: (A) medical conditions of the defendant; (B) age of

the defendant; (C) certain family circumstances; and (D) as determined by the Director of

the BOP, other extraordinary and compelling reasons that exist either separately or in

combination with the previously described categories. U.S.S.G. § 1B1.13 Application Note

1.

       However, the Sentencing Commission “never harmonized its policy statements with

the FSA.” Rodriguez, 424 F. Supp. 3d at 680 (quoting United States v. Brown, 411 F. Supp.

3d 446, 449 (S.D. Iowa 2019)). “Rather, the outdated policy statements still assume

compassionate release ‘may be granted only upon motion by the Director of the Bureau of

Prisons.’” Brown, 411 F. Supp. 3d at 449 (quoting U.S.S.G. § 1B1.13 Application Note 1).

Because this is no longer the law with the FSA, which allows defendants to seek relief

directly from the court, this “leaves district courts in a conundrum.” Id. (explaining that

Congress now allows district courts to grant petitions “consistent with the applicable policy


MEMORANDUM DECISION AND ORDER - 4
         Case 1:18-cr-00220-DCN Document 94 Filed 01/27/21 Page 5 of 8




statements” from the Sentencing Commission, although the Sentencing Commission “has

not made the policy statements for the old regime applicable to the new one”).

       A growing number of district courts have concluded that, in the absence of

applicable policy statements, courts “can determine whether any extraordinary and

compelling reasons other than those delineated in [U.S.S.G. § 1B1.13] warrant

compassionate release.” Rodriguez, 411 F. Supp. 3d at 682 (collecting cases). However,

other courts have concluded “a judge may not stray beyond the specific instances listed in

[U.S.S.G. § 1B1.13].” Mondaca, 2020 WL 1029024, at *3 (citations omitted); see also

United States v. Ebbers, 432 F. Supp. 3d 421, 427 (S.D.N.Y. 2020) (stating U.S.S.G. §

1B1.13’s descriptions of extraordinary and compelling reasons “remain current, even if

references to the identity of the moving party are not”).

       Concern for the possibility of exposure to COVID-19 on its own does not meet

extraordinary and compelling criteria. See United States v. Raia, 954 F.3d 594, 597 (3d

Cir. 2020). Here, Sheldon points to the COVID-19 pandemic in general as reason for her

release. Unlike in other cases where inmates have been released, Sheldon does not point to

any underlying health conditions which may put her at an increased risk of contracting a

severe case of COVID-19. As such, Sheldon has not met her burden of demonstrating

extraordinary and compelling reasons for her release.

       Additionally, there is no evidence to suggest that Sheldon would be at less risk to

contract the virus if she were released. Multiple courts have denied compassionate release

to prisoners, even those with high-risk medical conditions, because many of them would

likely be less-exposed to the pandemic by remaining at the prison. See United States v.


MEMORANDUM DECISION AND ORDER - 5
         Case 1:18-cr-00220-DCN Document 94 Filed 01/27/21 Page 6 of 8




Singui, 2020 WL 2523114, at *4 (C.D. Cal. May 12, 2020) (denying compassionate release

to inmate with diabetes, high blood pressure, and high cholesterol; observing that “there is

little evidence that [the defendant] is presently at greater risk of contracting the virus at

MDC than in the general population: MDC has no current reported infections, inmates at

MDC are housed in separate units, and the staff at MDC has undertaken a variety of

interventions [] to prevent the virus from reaching and spreading within the prison”);

United States v. Hembry, 2020 WL 1821930, at *2 (N.D. Cal. Apr. 10, 2020) (denying

motion for inmate with diabetes based on COVID-19 risks where, inter alia, the

incarcerated movant was “housed at a facility with no reported infections”); United States

v. Shabudia, 445 F. Supp. 3d 212, 215 (N.D. Cal. 2020) (denying motion for elderly inmate

with high cholesterol; observing that “while the Court acknowledges [defendant’s] worries

about the spread of COVID-19 in prisons, the facility in which [defendant] is housed

currently has no confirmed cases of COVID-19”); see also United States v. Wright, 2020

WL 1922371, at *3 (S.D.N.Y. Apr. 20, 2020) (denying motion for inmate with diabetes,

noting, it appears “the BOP has been successful at limiting the spread of the virus within

the MCC . . . despite the close proximity of inmates, the BOP is able to impose restrictions

on visitors and restrictions on internal movements that are more difficult to impose outside

prison walls. There is no reason to believe at this juncture that [defendant] would be at any

less of a risk from contracting COVID-19 if he were to be released.”); United States v.

Gamble, 2020 WL 1955338, at *5 (D. Conn. Apr. 23, 2020) (denying defendant with

diabetes compassionate release where the BOP had contained the spread of the virus in the

defendant’s specific facility); United States v. Seng, 459 F. Supp. 3d 527, 544 (S.D.N.Y.


MEMORANDUM DECISION AND ORDER - 6
         Case 1:18-cr-00220-DCN Document 94 Filed 01/27/21 Page 7 of 8




2020) (stating “statistics support the inference that [defendant] would be more at risk of

contracting COVID-19 were he released and required to stay in his apartment in Manhattan

than he would be by remaining in FCI Allenwood Low,” which had no reported cases);

United States v. Guyton, 2020 WL 2128579 (E.D. La. May 5, 2020) (denying

compassionate release to 45-year-old inmate with hypertension where there were no cases

of COVID-19 at inmate’s facility); United States v. Shah, 2020 WL 1934930 (E.D. Mich.

Apr. 22, 2020) (denying compassionate release although defendant had diabetes and

hypertension because there were no cases at defendant’s facility and because the BOP was

making efforts to protect inmates).

       Currently, FCI Phoenix—where Sheldon is incarcerated— only has 41 confirmed

active cases of COVID-19 among inmates.4 Conversely, Canyon County, where Sheldon

would reside if released, has had over 19,131 confirmed cases of COVID-19, as well as

234 confirmed deaths.5 Considering the high level of cases in Canyon County, the Court

cannot find that Sheldon would be at less risk if released into the community.

       In sum, the Court finds that Sheldon has not exhausted her administrative remedies,

nor has she met her burden to show that “extraordinary and compelling reasons” exist

warranting her release. Accordingly, the Court must DENY Sheldon’s Motion. 18 U.S.C.




4
     Coronavirus,   FEDERAL BUREAU       OF    PRISONS    (last   updated   Jan.   12,   2021),
https://www.bop.gov/coronavirus/.
5
     COVID-19 Cases in Southwest Idaho, Southwest District Health (last updated Jan. 13, 2021),
https://phd3.idaho.gov/covid19/.


MEMORANDUM DECISION AND ORDER - 7
          Case 1:18-cr-00220-DCN Document 94 Filed 01/27/21 Page 8 of 8




§ 3582(C)(1)(A).6



                                               V. ORDER

The Court HEREBY ORDERS:

        1. Sheldon’s Motion for Compassionate Release (Dkt. 86) is DENIED.


                                                          DATED: January 27, 2021


                                                          _________________________
                                                          David C. Nye
                                                          Chief U.S. District Court Judge




6
  In light of this holding, the Court does not consider the 18 U.S.C. § 3553(a) sentencing factors. 18 U.S.C.
§ 3582(c)(1)(A).


MEMORANDUM DECISION AND ORDER - 8
